OPINION
{¶ 1} After a trial by jury, Crystal Smith was found guilty of telephone harassment and aggravated menacing. The trial court imposed a sentence of 180 days, but suspended it and placed her on probation with conditions.
 {¶ 2} Smith, by new counsel, filed a notice of appeal. On February 10, 2004, appellate counsel filed an Anders brief pursuant to Anders v. California (1986), 386 U.S. 738, wherein he represented that after review of the record he could find no arguably meritorious issues for appellate review, and requested permission to withdraw as counsel.
 {¶ 3} On February 13, 2004, this court, by decision and entry, notified Smith that her appellate counsel had filed anAnders brief, and we granted Smith sixty days from February 13, 2004, to file any pro se assignments of error that she wished to present to this court.
 {¶ 4} No response to this decision and entry has been received by this court.
 {¶ 5} Pursuant to our responsibilities under Anders, we have independently reviewed the entire record in this case and conclude, as did appointed appellate counsel, that there are no arguably meritorious issues for appellate review and that an appeal in this case would be frivolous. We note that Smith even admitted the violations during her testimony. See Tr. 119, 132-135, 145.
 {¶ 6} Accordingly, the judgment appealed from will be affirmed.
Fain, P.J. and Grady, J., concur.